MONTGOMERY, Judge
(dissenting).
I respectfully disagree with the majority opinion because it approves the same method of blanket increase of the assessment of property that was demonstrated in Fitzpatrick v. Patrick, Ky., 410 S.W.2d 143, to be an erroneous method. I disagree with the majority opinion when it undertakes to differentiate the Fitzpatrick case on the ground that the same issues are not involved.
In the Fitzpatrick case various owners of farm property and rural nonfarm prop*392erty in Montgomery County brought an action by which they challenged “a blanket fifteen-percent increase by the Department of Revenue in the assessment” of their property on the ground that the property had been “assessed at a value in excess of fair cash value.” In order to show the similarity of issues, the following is quoted from the same opinion:
“The crux of the appellants’ complaint is that their properties were assessed at full cash value prior to the equalization increase by the Department of Revenue (they say the properties all were purchased within a few months of the 1966 assessment date and were assessed at the purchase price); that the increase results in unconstitutional assessments, above fair cash value; * *
The main issue here is whether the Department method of assessment used to justify a blanket increase, which is the same as was used in the Montgomery County case, should be sustained, as opposed to the method used by the county tax commissioner based on 1966 values. The county tax commissioner stated it was his opinion, based on sixteen years’ experience, that 725 of the 751 farms had been assessed at fair cash value and that these farms would be overassessed if the blanket raise, such as was condemned in Fitzpatrick v. Patrick, should be upheld. The effect of the majority opinion is to reduce the office of county tax commissioner to that of a recording clerk whose judgment is worthless, despite the fact that he has personal knowledge of the properties involved and the statisticians of the Department of Revenue do not. If the Department had had its way the property of the landowners in the Montgomery County case also would have been overassessed, which is forbidden by the Kentucky Constitution. Rogers v. Pike County Board of Supervisors, 288 Ky. 742, 157 S.W.2d 346.
For this reason I respectfully dissent